IN THE
                             TENTH COURT OF APPEALS

                                 No. 10-19-00108-CV

             IN THE INTEREST OF C.P. AND B.P., CHILDREN



                             From the 12th District Court
                               Madison County, Texas
                               Trial Court No. 18-15004


                              ABATEMENT ORDER


       On April 26, 2019, Carrie M. McKerley filed a motion for withdrawal of counsel in

this Court. McKerley states that she was attorney of record in the trial proceedings, but

was discharged as attorney of record in the final order on March 7, 2019.

       We abate this appeal to the trial court to hold a hearing within 21 days of the date

of this order to determine: (1) whether Joshua Pursley desires to continue the appeal; and

(2) whether Joshua Pursley should be appointed new counsel on appeal. The

supplemental clerk’s and reporter’s records, if any, are ordered to be filed within 30 days

of the date of this Order.
                                     PER CURIAM

Before Chief Justice Gray,
       Justice Davis, and
       Justice Neill
Appeal abated
Order issued and filed May 1, 2019




In the Interest of C.P. and B.P.                  Page 2